Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  June 23, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  150846(154)                                                                             Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  DTE ELECTRIC COMPANY, a/k/a DETROIT                                                        David F. Viviano
                                                                                         Richard H. Bernstein,
  EDISON COMPANY,                                                                                        Justices
           Plaintiff-Appellee,
                                                              SC: 150846
  v                                                           COA: 317976
                                                              Oakland CC: 2013-132055-CH
  JOSEPH CONSTANT,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the third motion of defendant-appellant to extend the
  time for filing his reply is GRANTED. The reply submitted on June 12, 2015, is
  accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 23, 2015